                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

         v.                                                  CASE NO.: 4:19-cr-80

 LEVI JOSEPH OURY,

        Defendant.


                                            ORDER

       This matter comes before the Court on the Defendant’s Appeal from Order of Detention

by Magistrate Judge. (Doc. 30.) The Court is aware of its obligation to determine this matter

promptly; however, the parties have not perfected the record to enable the Court to fulfill that

obligation. The United States has not filed a response to Defendant’s Motion. Additionally, the

Defendant has not requested a transcription of the hearing before the Magistrate Judge nor has that

transcript been filed with the Court.

       While the Defendant has requested a de novo hearing on his appeal, the Court is not

required to hold such a hearing but must conduct a de novo review of the proceedings including

the parties’ arguments and the transcript of the proceedings before the Magistrate Judge. United

States v. Gaviria, 828 F.2d 667, 670 (11th Cir. 1987) (rejecting defendant’s contention that the

district judge “erred in failing to conduct a de novo hearing” where district court’s order “expressly

states that it affirmed the magistrate’s order after reviewing ‘the Government’s and Defendants’

Memorandum of Law and the transcript of the proceedings before the Magistrate in accordance

with U.S. v. Hurtado, 779 F.2d 1467 (11th Cir. 1985).’”). “In conducting the review [of a

detention order], the district court may rely entirely on the pleadings and the evidence developed
at the magistrate judge’s detention hearing, or it may conclude that additional evidence is necessary

and conduct its own evidentiary hearing.” United States v. Ansah, No. 1:17-CR-381-WSD, 2018

WL 817241, at *2 (N.D. Ga. Feb. 9, 2018) (citing United States v. King, 849 F.2d 485, 490 (11th

Cir. 1988)). Without the benefit of a response from the Government or a transcript of the

proceedings before the Magistrate Judge, the Court cannot assess whether an additional hearing is

necessary much less address the merits of Defendant’s appeal.

       Accordingly, the Court ORDERS the Government to file a response to the Defendant’s

appeal on or before August 9, 2019. Defendant’s counsel shall contact the Magistrate Judge’s

Courtroom Deputy Clerk to obtain a transcript of the proceedings before the Magistrate Judge on

an expedited basis.

       SO ORDERED, this 5th day of August, 2019.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                 2
